EXHIBIT 23.01 EASTMAN CHEMICAL COMPANY AND SUBSIDIARIES Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 33-73808, No. 33-73810, No. 33-73812, No. 33-77844, No. 333-124558 and No. 333-170248) and in the Registration Statement on Form S-3 (No. 333-159259) of Eastman Chemical Company of our report dated February 22, 2012, relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Philadelphia, Pennsylvania February 22, 2012 152
